Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 8 to the Schedule 13D originally filed on September 5, 2006 (including additional amendments thereto) with respect to the Common Stock of Rural/Metro Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: January 28, 2008 ACCIPITER LIFE SCIENCES FUND, LP By: Candens Capital, LLC its general partner By: /s/ Gabe Hoffman Gabe Hoffman, Managing Member ACCIPITER LIFE SCIENCES FUND II, LP By: Candens Capital, LLC its general partner By: /s/ Gabe Hoffman Gabe Hoffman, Managing Member ACCIPITER LIFE SCIENCES FUND II (QP), LP By: Candens Capital, LLC its general partner By: /s/ Gabe Hoffman Gabe Hoffman, Managing Member ACCIPITER LIFE SCIENCES FUND (OFFSHORE), LTD. By: Accipiter Capital Management, LLC its investment manager By: /s/ Gabe Hoffman Gabe Hoffman, Managing Member ACCIPITER LIFE SCIENCES FUND II (OFFSHORE), LTD. By: Accipiter Capital Management, LLC its investment manager By: /s/ Gabe Hoffman Gabe Hoffman, Managing Member ACCIPITER CAPITAL MANAGEMENT, LLC By: /s/ Gabe Hoffman Gabe Hoffman, Managing Member CANDENS CAPITAL, LLC By: /s/ Gabe Hoffman Gabe Hoffman, Managing Member /s/ Gabe Hoffman GABE HOFFMAN
